DETAILED ACTION
This Office Action is in response to the remarks entered on 03/10/2022. Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 10 and 17 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
“an address translation device configured to translate an address corresponding to each of a plurality of synaptic weights between presynaptic neurons and postsynaptic neurons to generate a translation address; and
 a plurality of synapse memories configured to store the plurality of synaptic weights based on the translation address, 
wherein the translation address is generated such that at least two of the plurality of synaptic weights corresponding to a same one  of the postsynaptic neurons are stored in different synapse memories of the plurality of synapse memories and such that at least two of the plurality of synaptic weights corresponding to a same one  of the presynaptic neurons are stored in different synapse memories”;
Claim 10:
“translating an address corresponding to each of the plurality of synaptic weights in response to a write command for the plurality of synaptic weights to generate a translation address; and 
storing the plurality of synaptic weights in the plurality of synapse memories based on the translation address, 
wherein the translation address is generated such that at least two of the plurality of synaptic weights corresponding to a same one of the postsynaptic neurons are stored in different synapse memories of the plurality of synapse memories and such that at least two of the plurality of synaptic weights corresponding to a same one of the presynaptic neurons are stored in different synapse memories”;
Claim 17:
“an address translation device configured to generate translation addresses by shifting memory addresses of first row addresses of an address matrix corresponding to neural network-based synaptic weights as much as a first value and shifting memory addresses of second row addresses of the address matrix as much as a second value different from the first value; and 
a plurality of synapse memories configured to reorder the synaptic weights by storing the synaptic weights corresponding to the memory addresses in corresponding synapse memory based on the translation addresses,
wherein the first and second values are each greater than zero”.
The closest prior art of record, Pugsley (US Pub. 2019/0042930), is directed to  a neuromorphic accelerator multitasking system, comprising a neuron address translation unit (NATU) that receives a spike message including a physical neuron identifier (PNID) of a neuron causing the spike. The NATU translates the PNID into a network identifier (NID) and a local neuron identifier (LNID) and locates synapse data based on the NID and communicates the synapse data and the LNID to an axon processor.
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 1, 10 and 17 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2-9, 11-16, 18-20 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20180189646-A1; US-20130144821-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A SITIRICHE/           Primary Examiner, Art Unit 2126